Title: From James Madison to James Monroe, 31 May 1803
From: Madison, James
To: Monroe, James



private
Dear Sir
Washington May 31. 1803
I have recd. your favor of the 9th. April, which gave us the first notice of your arrival in France. The moment of it, according to the posture of things between the two great rival powers as represented by our Ministers, must have been peculiarly critical. The information cited from King in my public letter marks the source from which the British cabinet begins to take counsel on subjects connected with this quarter of the globe. They could not perhaps do better for their own interest we must endeavor to turn their advances whether sencere or insidious to ours. This may be very easy. It may also require the nicest management. The proposed occupancy of New Orleans with the intimations concerning it, is calculated to decoy us into the war to throw difficulties into the negotiation with France by swelling our pretentions and to furnish a ground for comparison and censure in case the terms with France should give us little or cost us much. The first of these views contains an antidote for the last. The second may be used with effect in stimulating the yielding dispositions of France. It is to be recollected however that if alarmed too much she may be the more ready to meet the conditions of peace with England and that in case of an adjustment between them, without one between us and France we might be on the worst of ground. To avoid this danger from a reconciliation, and at the same time, to make the most of the disagreement between the partys will call for all that sound discretion in which we confide. It is important to us, that whatever turn the present posture of things between France & England may take a war cannot be distant. This consideration must have great weight with all partys and will no doubt be properly touched in your appeals to the prudence of the French ca[b]inet.
Should you go to Spain on the Floridas I hope you will give that government more suitable impressions than it seems yet to have taken. It must fear us more without being less our friend. You will find condescendencia and not good faith, the motive for restoring the deposit. This alone proves the necessity of a stronger tone with them. Should France hold a like language you will know how to answer it.
I shall forward your letter for Majr. Lewis by the mail of tomorrow. I have lately remitted him at his request 250 dollars; as at yours I had 80 to Mr Tazewell & 60 to Mr.— of Alexandria. The articles to be sent me by Mr. Coleman are on the way. I will soon forward you a list with the wt. of them &c. He wishes me to take the balance of your Claret, and I believe I shall have it sent hither, if he can not advantageously sell it there.
Present my friendly respects to Mr. Livingston. I meant to have written him a few lines by this conveyance, but the cypher in this has not left me time. Your Uncle was well a few days ago. So is my family. I hope this will find you & yours so, & disposed to accept our affecte. regards.
James Madison
 

   
   RC (DLC: Monroe Papers). Docketed by Monroe: “May 31. & June 25. 1803 From Mr. Madison—on ⟨plate &c?⟩ private—in cypher on public concerns.” Unless otherwise noted, italicized words are those encoded by JM and decoded here by the editors (for the code, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:352 n. 1).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:497–98.



   
   JM to Livingston and Monroe, 28 May 1803.



   
   This word was miscoded “efbem.”



   
   Underlined in RC.



   
   JM referred to William Herbert (see Monroe to JM, 7 Mar. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:395–97]).


